Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gauge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (claims 19 and 20)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jost et al (2017/0217465). Jost teaches a base frame of a data center cabinet (Fig. 1), comprising: a first top side-to-side beam (17) and a first bottom side-to-side beam (17) between a pair of front vertical posts  (14) to form a front picture frame assembly; a second top side-to-side beam (17) and a second bottom side-to-side beam (17) between a pair of back vertical posts (14) to form a back picture frame assembly; a pair of top front-to-back beams (16) and a pair of bottom front-to-back beams (16) between the front picture frame assembly and the back picture frame assembly; a pair of middle front-to-back beams (18) between the front picture frame assembly and the back picture frame assembly; a pair of equipment rails (26) to the top front-to-back beams, the middle front-to-back beams, and the bottom front-to-back beams; a lateral distance between the pair of equipment rails can be adjusted (via 56 and 60; Figs 8 and 9); and the middle front-to-back beams are secured to the front picture frame assembly and the back picture frame assembly.  Since Jost teaches the structural limitations of the cabinet, the method steps would inherently be provided for.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al (2017/0217465) in view of Good et al (5,571,256). Jost teaches a data center cabinet (Fig. 1), comprising: a front picture frame assembly including a pair of front vertical posts (14), a first top side-to-side beam (17) secured to the pair of front vertical posts, and a first bottom side-to- side beam (17) secured to the pair of front vertical posts; a back picture frame assembly including a pair of back vertical posts (14), a second top side-to-side beam (17) secured to the pair of back vertical posts, and a second bottom side-to-side beam  (17) secured to the pair of back vertical posts; a pair of top front-to-back beams (16) secured to the front picture frame assembly and the back picture frame assembly; a pair of bottom front-to-back beams (16) secured to the front picture frame assembly and the back picture frame assembly; and a pair of middle front-to-back beams (18) secured to the front picture frame assembly and the back picture frame assembly. Jost further teaches that the middle front to back beams include a back flange (Fig. 36) that are attached to the rear vertical beams via openings and fasteners (like shown in Fig. 35).  For claim 11, Jost fails to teach that the pair of middle front-to-back beams are adjustable laterally such that a distance between the pair of middle front-to-back beams can be adjusted. Good teaches middle front to back beams (42a,b) having a back flange with slots (62) which receive screws (72) for beams adjustment relative to vertical posts (16a,b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Jost by using a slot, such as is taught by Good, in the flanges of the beams or in the posts in place of the holes presently used, to allow the beams to be laterally adjusted accordingly, providing the interior space there between desired.
For claim 12, Jost in view of Good further teaches that the pair of front vertical posts and the pair of back vertical posts each have an elongated slot (when slots of Good used on the posts of Jost) that extends laterally across each front vertical posts and back vertical post and the middle front-to-back beams are secured to the front picture frame assembly and the back picture frame assembly by threaded members (72) that extend through the elongated slots in the front vertical posts and the back vertical posts and through apertures in each of the middle front-to-back beams.  
For claim 16, Jost in view of Good would also provide lateral adjustability to the equipment rails attached to the middle front to back beams.  Since Jost in view of Good teaches the structural limitations of the cabinet, the method steps would inherently be provided for.
For claim 17, Jost in view of Good further teaches that the middle front-to-back beams are secured to the front and back picture frame assemblies by inserting threaded members through elongated slots that extend laterally across each front and rear vertical post and into the middle front-to- back beams.  
For claim 18, Jost in view of Good further teaches that the lateral distance between the pair of equipment rails is adjusted by sliding the threaded members within the elongated slots.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hegrenes et al (2002/0195408) in view of Wright (2013/0229096). Hegrenes teaches a data center cabinet (Fig. 5), comprising: a front picture frame assembly including a pair of front vertical posts (16,6a); a back picture frame assembly including a pair of back vertical posts (16,16b), and a pair of middle front-to-back beams (22) secured to the front picture frame assembly and the back picture frame assembly, the pair of middle front-to-back beams being adjustable laterally (Figs. 6A-C) such that a distance between the pair of middle front-to-back beams can be adjusted.  For claim 11, Hegrenes fails to specifically teach top and bottom front and back side-to-side beams and pairs of top and bottom front-to-back beams secured to the front picture frame assembly and the back picture frame assembly.  Wright teaches (Fig. 1A) a first top side-to-side beam (9 secured to a pair of front vertical posts, and a first bottom side-to- side beam (13) securable to the pair of front vertical posts,  a second top side-to-side beam (10) securable to the pair of back vertical posts, and a second bottom side-to-side beam (14) secured to the pair of back vertical posts; a pair of top front-to-back beams (7) secured to the front picture frame assembly and the back picture frame assembly; a pair of bottom front-to-back beams (8) secured to the front picture frame assembly and the back picture frame assembly.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Hegrenes by using specific top and bottom frame members with the vertical posts, i.e. using the members of Wright therewith, to provide support and stability to the posts that are part of the cabinet of Hegrenes.
	For claim 12, Hegrenes in view of Wright further teaches that the pair of front vertical posts and the pair of back vertical posts each have an elongated slot (18) that extends laterally across each front vertical posts and back vertical post (18 stated as being circular or slots; paragraph 0020) and the middle front-to-back beams are secured to the front picture frame assembly and the back picture frame assembly by threaded members (48; paragraph 0025) that extend through the elongated slots in the front vertical posts and the back vertical posts and through apertures in each of the middle front-to-back beams.  
	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al (2017/0217465) and Jost in view of Good et al (5,571,256).  As stated above, Jost and Jost in view of Good teaches the limitations of claim 16, including equipment rails attached to front to back beams.  The rails further includes cage nut holes (Fig. 46). For claims 19 and 20, Jost and Jost in view of Good fails to teach a gauge used to define the distance between the rails during assembly.  The examiner takes Official notice that gauges are well known measuring instruments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify assembly of the cabinet of Jost and Jost in view of Good by including the use of a gauge between the rails, to more exactly position the equipment rails within the cabinet.

Allowable Subject Matter
Claims 1-10 are allowed. The prior art teaches a data center cabinet, comprising: first and second front-to-back beams and an equipment rail movably secured to several of front-to-back beams by a retaining mechanism.  The prior art fails to teach the exact retaining mechanism claimed between the beams and rail.  It comprises a threaded member extending through an elongated slot in one of the front-to-back beams and an aperture in the equipment rail; a handle positioned on the threaded member and rotatable relative to the threaded member; a first cam disk having a first cam surface, positioned on the threaded member between the handle and the equipment rail and fixed to the equipment rail; a second cam disk having a second cam surface positioned on the threaded member between the handle and the first cam disk and fixed to the handle such that the second cam disk is rotatable with the handle; and a lock nut threaded on the threaded member to secured the handle, the first cam disk, and the second cam disk on the threaded member; wherein the handle is rotatable between a first position and a second position; the first cam surface and the second cam surface are engaged in the first position to provide a clamping force between the equipment rail and the one of the front-to-back beams to prevent movement of the equipment rail; and the first cam surface and the second cam surface are disengaged in the second position to remove the clamping force to allow movement of the equipment rail.  
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-30 are allowed.  The prior art teaches a data center cabinet, comprising: a front-to-back beam; and an equipment rail positioned adjacent and movably secured to the front-to-back beam by a retaining mechanism. The prior art fails to teach the specific retaining mechanism claimed.  The mechanism comprising: a cam lever assembly including a bushing, a threaded member extending through an aperture in the bushing and through an elongated slot in the front-to-back beam, and a handle attached to the threaded member such that the handle is rotatable relative to the threaded member, the bushing including a plurality of protrusions extending from an inner surface of the bushing and received in a plurality of apertures in the equipment rail to prevent movement of the bushing relative to the equipment rail; a slider positioned on the threaded member on an opposite side of the front-to- back beam from the cam lever assembly; and a lock nut threaded on the threaded member adjacent the slider; wherein the handle is rotatable between a clamped position, in which a clamping force is exerted between the equipment rail and the front-to-back beam to prevent movement of the equipment rail, and an unclamped position, in which the clamping force is removed to allow movement of the equipment rail.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
October 17, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637